Exhibit 10.4

Execution Version

CLASS BI EXCHANGE AGREEMENT

This CLASS B1 EXCHANGE AGREEMENT (this “Agreement”), dated as of July 23, 2014,
is made by and among TerraForm Power, Inc., a Delaware corporation (the
“Corporation”), TerraForm Power, LLC, a Delaware limited liability company
(“Terra LLC”), R/C US Solar Investment Partnership, L.P., a Delaware limited
partnership (“Riverstone”) and the other Persons from time to time party hereto
in accordance with Section 4.1 hereof (collectively with Riverstone, the “Terra
LLC Unitholders”).

WHEREAS, the parties hereto desire to provide for the exchange of Terra LLC
Units and Class B1 Common Stock for shares of Class A Common Stock (each as
defined herein) upon the election of a Terra LLC Unitholder, whereby (a) such
Terra LLC Unitholder would surrender all or a portion of its Terra LLC Units and
a corresponding number of shares of Class B1 Common Stock to Terra LLC, (b) the
Corporation will issue and contribute a corresponding number of shares of
Class A Common Stock to Terra LLC for delivery of such shares by Terra LLC to
the exchanging Terra LLC Unitholder, (c) Terra LLC will issue a corresponding
number of additional Class A Units (as defined herein) to the Corporation,
(d) Terra LLC will cancel the surrendered Terra LLC Units and the Corporation
will cancel the corresponding shares of Class B1 Common Stock, and (e) Terra LLC
will deliver the shares of Class A Common Stock it receives from the Corporation
to the exchanging Terra LLC Unitholder, in each case on the terms and subject to
the conditions set forth herein; and

WHEREAS, the parties hereto desire that the exchange of Terra LLC Units and the
Class B1 Common Stock for shares of Class A Common Stock pursuant to this
Agreement constitute a taxable sale of Terra LLC Units by the applicable Terra
LLC Unitholder to the Corporation in exchange for Class A Common Stock (in
conjunction with the cancellation of Class B1 Common Stock).

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE I

Section 1.1 Effective Time. This Agreement shall become effective immediately
prior to the consummation of the initial public offering of the Class A Common
Stock on the date first above written (the “Effective Time”), subject to the
earlier consummation of the Mt. Signal Transaction as defined in that certain
Master Transaction Agreement, dated as of June 16, 2014, by and among Riverstone
and the other Persons party thereto.

Section 1.2 Definitions. Capitalized terms used but not defined herein shall
have the respective meanings ascribed thereto in the Terra LLC Operating
Agreement (as defined herein), and the following definitions shall be for all
purposes, unless otherwise clearly indicated to the contrary, applied to the
terms used in this Agreement.



--------------------------------------------------------------------------------

“Applicable Securities Laws” means the Securities Act of 1933, as amended (the
“Securities Act”), and any applicable securities laws of a state or foreign
jurisdiction.

“Class A Common Stock” means the Class A common stock, par value $0.01 per
share, of the Corporation.

“Class A Units” means the Class A Units of Terra LLC, with such rights and
privileges as set forth in the Terra LLC Operating Agreement.

“Class B1 Common Stock” means the Class B1 common stock, par value $0.01 per
share, of the Corporation

“Class B1 Units” means the Class B1 Units of Terra LLC, with such rights and
privileges as set forth in the Terra LLC Operating Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Disqualified Person” means (a) any federal, state or local government
(including any political subdivision, agency or instrumentality thereof),
(b) any organization described in Section 501(c) of the Code and exempt from tax
under Section 501(a) of the Code, (c) any entity referred to in Section 54(j)(4)
of the Code, (d) any Person described in Section 50(d)(1) of the Code, (e) any
Person who is not a “United States Person” as defined in Section 7701(a)(30) of
the Code (other than a foreign partnership or foreign passthrough entity),
unless (with respect to Terra LLC or any Subsidiary of Terra LLC) such Person is
a foreign person or entity that is subject to U.S. federal income tax on more
than fifty percent (50%) of the gross income for the taxable year derived by
such Person from Terra LLC or such Subsidiary and thus qualifies for the
exception of section 168(h)(2)(B) of the Code, or (f) any partnership or other
“pass-through entity” (within the meaning of Section 1603(g)(4) of the American
Recovery and Reinvestment Tax Act of 2009, as amended, including a single-member
disregarded entity and a foreign partnership or foreign pass-through entity, but
excluding a “real estate investment trust” as defined in section 856(a) of the
Code and a cooperative organization described in section 1381(a) of the Code,
neither of which shall constitute a pass-through entity for purposes of this
clause (f)) any direct or indirect partner (or other holder of an equity or
profits interest) of which is described in clauses (a) through (e) above unless
such person owns such direct or indirect interest in the partnership or
pass-through entity through a “taxable C corporation”, as that term is used in
the Section 1603 Program Guidance; provided, that if and to the extent the
definition of “disqualified person” under Section 1603(g) of the American
Recovery and Reinvestment Tax Act of 2009, as amended, is amended after the date
hereof, the definition of “Disqualified Person” hereunder shall be interpreted
to conform to such amendment and any guidance issued by the U.S. Treasury
Department with respect thereto.

“Effective Time” has the meaning set forth in Section 1.1 of this Agreement.

“Election of Exchange” has the meaning set forth in Section 2.1(b) of this
Agreement.

“Exchange” has the meaning set forth in Section 2.1(a) of this Agreement.

 

2



--------------------------------------------------------------------------------

“Exchange Date” has the meaning set forth in Section 2.1(b) of this Agreement.

“Exchange Rate” means the number of shares of Class A Common Stock for which a
Terra LLC Unit is entitled to be Exchanged. On the date of this Agreement, the
Exchange Rate shall be 1, subject to adjustment pursuant to Section 2.2 of this
Agreement.

“Governmental Entity” means any supra-national, national, state, provincial or
local governmental authority, court, government or self-regulatory organization,
commission, tribunal or organization or any regulatory, administrative or other
agency, or any political or other subdivision, department or branch of any of
the foregoing.

“IPO” means the closing of the initial public offering and sale by the
Corporation of shares of Class A Common Stock.

“Permitted Transferee” has the meaning given to such term in Section 4.1 of this
Agreement.

“Person” means any individual, partnership, corporation, limited liability
company, trust or other entity, including any Governmental Entity.

“Requisite Holders” means, as of the applicable determination date, each Terra
LLC Unitholder, if any, who, together with its Affiliates and Permitted
Transferees, beneficially owns at least a majority of the then outstanding Terra
LLC Units (excluding any Terra LLC Units held by the Corporation or any of its
subsidiaries).

“Subsidiary” means, with respect to any Person, (i) a corporation a majority of
whose capital stock with the general voting power under ordinary circumstances
to vote in the election of directors of such corporation (irrespective of
whether or not, at the time, any other class or classes of securities shall
have, or might have, voting power by reason of the happening of any contingency)
is, at the date of determination thereof, beneficially owned by such Person, by
one or more Subsidiaries of such Person or by such Person and one or more
Subsidiaries thereof or (ii) any other Person (other than a corporation),
including a joint venture, a general or limited partnership or a limited
liability company, in which such Person, one or more Subsidiaries thereof or
such Person and one or more Subsidiaries thereof, directly or indirectly, at the
date of determination thereof, beneficially own at least a majority of the
ownership interests entitled to vote in the election of directors, managers or
trustees thereof (or other Persons performing such functions) or act as the
general partner or managing member of such other Person.

“Terra LLC Operating Agreement” means the Amended and Restated Operating
Agreement of Terra LLC, dated on or about the date hereof, as such agreement may
be amended from time to time in accordance with the terms thereof.

“Terra LLC Unit” means each of the Class B1 Units now or hereafter held by any
Terra LLC Unitholder.

 

3



--------------------------------------------------------------------------------

“Terra LLC Unitholder” means Riverstone and any Permitted Transferee to whom
Riverstone (or another Permitted Transferee) transfers some or all of the Terra
LLC Units owned by such Person in accordance with the terms of the Terra LLC
Operating Agreement.

ARTICLE II

Section 2.1 Exchange of Terra LLC Units for Class A Common Stock.

(a) Subject to compliance with Applicable Securities Laws, each Terra LLC
Unitholder shall be entitled at any time and from time to time, upon the terms
and subject to the conditions hereof and the Terra LLC Operating Agreement, to
surrender all or a portion of its Terra LLC Units to Terra LLC in exchange for
the delivery by Terra LLC to the exchanging Terra LLC Unitholder of a number of
shares of Class A Common Stock that is equal to the product of the number of
Terra LLC Units surrendered multiplied by the Exchange Rate (each such exchange,
an “Exchange”); provided that, (i) each Exchange shall be for a minimum of the
lesser of 1,000 Terra LLC Units or all of the Terra LLC Units held by such Terra
LLC Unitholder and (ii) such exchanging Terra LLC Unitholder must be the record
holder of the number of shares of Class B1 Common Stock that is equal to the
number of Terra LLC Units surrendered. In connection with such exchange, (A) a
corresponding number of shares of Class B1 Common Stock held by the exchanging
Terra LLC Unitholder must be surrendered to Terra LLC for delivery of such
shares by Terra LLC to the Corporation for cancellation, (B) the Corporation
will issue and contribute a corresponding number of shares of Class A Common
Stock to Terra LLC for delivery of such shares by Terra LLC to the exchanging
Terra LLC Unitholder, (C) Terra LLC will issue a corresponding number of
additional Class A Units to the Corporation, (D) Terra LLC will cancel the
surrendered Terra LLC Units and the Corporation will cancel the corresponding
shares of Class B1 Common Stock, and (E) Terra LLC will deliver the shares of
Class A Common Stock it receives from the Corporation to the exchanging Terra
LLC Unitholder.

(b) A Terra LLC Unitholder shall exercise its right to Exchange Terra LLC Units
as set forth in Section 2.1(a) above by delivering to the Corporation and to
Terra LLC a written election of exchange in respect of the Terra LLC Units to be
Exchanged substantially in the form of Exhibit A hereto (an “Election of
Exchange”), duly executed by such holder or such holder’s duly authorized
representative, in each case delivered during normal business hours at the
principal executive offices of the Corporation and of Terra LLC. An Election of
Exchange may specify that the Exchange is to be contingent (including as to
timing) upon the occurrence of any transaction or event, including the
consummation of a purchase by another Person (whether in a tender or exchange
offer, an underwritten offering or otherwise) of shares of Class A Common Stock
or any merger, consolidation or other business combination. Subject to
(i) Section 2.4(b) of this Agreement, (ii) the payment by the applicable Terra
LLC Unitholder of any amount required to be paid under Section 2.1(c) and
(iii) the surrender to Terra LLC of the unit

 

4



--------------------------------------------------------------------------------

certificates, if any, and duly executed unit powers associated with the Terra
LLC Units subject to the Exchange, the Exchange shall be deemed to have been
effected on (A) the Business Day immediately following receipt of the applicable
Election of Exchange or (B) such later date specified in or pursuant to the
applicable Election of Exchange (such date specified in clause (A) or (B), as
applicable, the “Exchange Date”), and as promptly as practicable following the
applicable Exchange Date, the Corporation shall deliver or cause to be delivered
at the offices of the then acting registrar and transfer agent of the Class A
Common Stock, or, if there is no then acting registrar and transfer agent of the
Class A Common Stock, at the principal executive offices of Terra LLC, the
number of shares of Class A Common Stock deliverable upon such Exchange. Terra
LLC shall then deliver or cause to be delivered such shares of Class A Common
Stock to the relevant exchanging Terra LLC Unitholder (or its designee).
Notwithstanding anything herein to the contrary, any exchanging Terra LLC
Unitholder may withdraw or amend an Election of Exchange, in whole or in part,
prior to the effectiveness of the Exchange, at any time prior to 5:00 p.m., New
York City time, on the second Business Day immediately preceding the Exchange
Date (or any such later time as may be required by applicable law) by delivery
of a written notice of withdrawal to the Corporation and to Terra LLC,
specifying (1) the number of Terra LLC Units being withdrawn, (2) the number of
Terra LLC Units, if any, as to which the Election of Exchange remains in effect
and (3) if such exchanging Terra LLC Unitholder so determines, a new Exchange
Date or any other new or revised information permitted in an Election of
Exchange. On the Exchange Date, all rights of the exchanging Terra LLC
Unitholder as a holder of such Terra LLC Units shall cease and such Terra LLC
Units shall be cancelled, and Terra LLC shall issue to the Corporation a number
of Class A Units equal to the number of such Terra LLC Units cancelled On the
Exchange Date, the exchanging Terra LLC Unitholder shall be treated for all
purposes as having become the record holder of the shares of Class A Common
Stock to be exchanged for the cancelled Terra LLC Units. In connection with the
Exchange, the Corporation shall automatically cancel shares of Class B1 Common
Stock held by the exchanging Terra LLC Unitholder, immediately after such shares
of common stock are transferred to Terra LLC, in an amount corresponding to the
number of Terra LLC Units being exchanged in accordance with this Section 2.1.
The Corporation shall take such actions as may be required to ensure the
performance by Terra LLC of its obligations under this Section 2.1(b) and the
foregoing Section 2.1(a).

(c) Terra LLC, the Corporation and the exchanging Terra LLC Unitholder shall
bear their own expenses in connection with the consummation of any Exchange,
whether or not any such Exchange is ultimately consummated, except that Terra
LLC shall bear any transfer taxes, stamp taxes or duties, or other similar taxes
in connection with, or arising by reason of, any Exchange; provided, however,
that if any shares of Class A Common Stock are to be delivered in a name other
than that of the Terra LLC Unitholder that requested the Exchange, then such
Terra LLC Unitholder and/or the person in whose name such shares are to be
delivered shall pay to Terra LLC the amount

 

5



--------------------------------------------------------------------------------

of any transfer taxes, stamp taxes or duties, or other similar taxes in
connection with, or arising by reason of, such Exchange or shall establish to
the reasonable satisfaction of Terra LLC that such tax has been paid or is not
payable.

(d) Each of the Corporation and Terra LLC covenants and agrees that it will not
take any action that would pose a material risk that Terra LLC could be treated
as a “publicly traded partnership” for U.S. federal income tax purposes.
Notwithstanding anything to the contrary herein, no Exchange shall be permitted
(and, if attempted, shall be void ab initio) if, in the opinion of legal counsel
or a qualified tax advisor to Terra LLC, such an Exchange would present a
material risk that such Exchange would cause Terra LLC to cease to be classified
as a partnership or to be classified as a “publicly traded partnership” within
the meaning of Section 7704(b) of the Code for U.S. federal income tax purposes.

(e) For the avoidance of doubt, and notwithstanding anything to the contrary
herein, a Terra LLC Unitholder shall not be entitled to Exchange Terra LLC Units
to the extent the Corporation or Terra LLC reasonably determines in good faith
that such Exchange (i) would be prohibited by applicable law or regulation,
including Applicable Securities Laws, or (ii) would not be permitted under any
other agreement between such Terra LLC Unitholder and the Corporation or its
subsidiaries (including the Terra LLC Operating Agreement).

(f) Notwithstanding anything to the contrary herein, no Terra LLC Unitholder may
directly or indirectly, sell, exchange, assign, pledge, hypothecate, mortgage,
gift, or otherwise transfer, dispose of or encumber, whether voluntary or
involuntary or by operation of law (any of the foregoing, solely for purposes of
this Section 2.1(f), a “transfer”) any of such Terra LLC Unitholder’s Terra LLC
Units (including any transfers of the equity interests of a direct or indirect
holder of Units that is classified as a partnership or disregarded entity for
U.S. federal income tax purposes) so as to cause any of such Terra LLC Units to
be owned by a Disqualified Person. Any such transfer, if attempted, shall be
void ab initio and instead shall be deemed an election by such Terra LLC
Unitholder, as of the date of such attempted transfer and without any further
action by such Terra LLC Unitholder, to exercise its right to Exchange all of
such Terra LLC Units as set forth in Section 2.1(a) above.

Section 2.2 Adjustment. The Exchange Rate shall be adjusted accordingly if there
is: (a) any subdivision (by any unit split, unit distribution, reclassification,
reorganization, recapitalization or otherwise) or combination (by reverse unit
split, reclassification, reorganization, recapitalization or otherwise) of the
Class A Units or Class B1 Units that is not accompanied by an identical
subdivision or combination of the Class A Common Stock; (b) any subdivision (by
any stock split, stock dividend or distribution, reclassification,
reorganization, recapitalization or otherwise) or combination (by reverse stock
split, reclassification, reorganization, recapitalization or otherwise) of the
Class A Common Stock that is not accompanied by an identical subdivision or
combination of the Class A Units or Class B1 Units;

 

6



--------------------------------------------------------------------------------

(c) (1) any issuance of shares of (x) Class A Common Stock by the Corporation or
(y) Class A Units to the Corporation that is not accompanied by (2) the issuance
of an identical number of (x) Class A Units to the Corporation (in the case of
clause (c)(1)(x)) or (y) shares of Class A Common Stock (in the case of clause
(c)(1)(y)), as applicable; or (d) (1) any issuance of (x) shares of Class B1
Common Stock by the Corporation or (y) Class B1 Units to Riverstone or its
Permitted Transferees that is not accompanied by (2) the issuance of an
identical number of (x) Class B1 Units to Riverstone or to any Permitted
Transferee of Riverstone (in the case of clause (d)(1)(x)) or (y) shares of
Class B1 Common Stock to Riverstone or its Permitted Transferees (in the case of
clause (d)(1)(y)). If there is (i) any reclassification, reorganization,
recapitalization or other similar transaction in which the Class A Common Stock
is converted or changed into another security, securities or other property or
(ii) and any subdivision (by any split, distribution or dividend,
reclassification, reorganization, recapitalization or otherwise) or combination
(by reverse split, reclassification, recapitalization or otherwise) of such
security, securities or other property that occurs after the effective time of
such reclassification, reorganization, recapitalization or other similar
transaction, then upon any subsequent Exchange, an exchanging Terra LLC
Unitholder shall be entitled to receive the amount of such security, securities
or other property that such exchanging Terra LLC Unitholder would have received
if such Exchange had occurred immediately prior to the effective date of such
reclassification, reorganization, recapitalization or other similar transaction,
taking into account any adjustment as a result of any such subdivision (by any
split, distribution or dividend, reclassification, reorganization,
recapitalization or otherwise) or combination (by reverse split,
reclassification, recapitalization or otherwise) of such security, securities or
other property that occurs after the effective time of such reclassification,
reorganization, recapitalization or other similar transaction. For the avoidance
of doubt, if there is any reclassification, reorganization, recapitalization or
other similar transaction in which the Class A Common Stock is converted or
changed into another security, securities or other property, this Section 2.2
shall continue to be applicable, mutatis mutandis, with respect to such security
or other property. This Agreement shall apply to the Class A Units and Class B1
Units held by the Corporation, Riverstone and Riverstone’s Permitted Transferees
as of the date hereof, as well as any Class A Units and Class B Units hereafter
acquired by the Corporation, Riverstone or any of Riverstone’s Permitted
Transferees. This Agreement shall apply to, mutatis mutandis, and all references
to “Class A Units” and “Class B1 Units” shall be deemed to include, any
security, securities or other property of Terra LLC which may be issued in
respect of, in exchange for or in substitution of Class A Units or Class B1
Units, as applicable, by reason of any distribution or dividend, split, reverse
split, combination, reclassification, reorganization, recapitalization, merger,
exchange (other than an Exchange) or other transaction.

Section 2.3 Class A Common Stock to be Issued.

(a) If any Exchange in accordance with this Agreement is to be effected in a
manner that would require registration under Applicable Securities Laws and such
required registration has not become effective or otherwise is unavailable, upon
the request and with the reasonable cooperation of the Terra LLC Unitholder
requesting the Exchange, the Corporation shall use its commercially reasonable
efforts to promptly facilitate such Exchange pursuant to any reasonably
available exemption from such registration requirements. The Corporation shall
use its commercially reasonable efforts

 

7



--------------------------------------------------------------------------------

to list the Class A Common Stock required to be delivered upon Exchange prior to
such delivery upon each national securities exchange or inter-dealer quotation
system upon which the outstanding Class A Common Stock may be listed or traded
at the time of such delivery.

(b) The Corporation shall at all times reserve and keep available out of its
authorized but unissued Class A Common Stock, solely for the purpose of issuance
upon an Exchange, such number of shares of Class A Common Stock as shall be
deliverable upon any such Exchange; provided that nothing contained herein shall
be construed to preclude Terra LLC from satisfying its obligations in respect of
the Exchange of Terra LLC Units by delivery of Class A Common Stock which is
held in the treasury of the Corporation or Terra LLC or any of their
subsidiaries.

(c) Prior to the effective date of this Agreement, the Corporation and Terra LLC
will take all such steps as may be required to cause to qualify for exemption
under Rule 16b-3(d) or (e), as applicable, under the Exchange Act, and be exempt
for purposes of Section 16(b) under the Exchange Act, any acquisitions or
dispositions of equity securities of the Corporation (including derivative
securities with respect thereto) and any securities which may be deemed to be
equity securities or derivative securities of the Corporation for such purposes
that result from the transactions contemplated by this Agreement, by each Terra
LLC Unitholder who may reasonably be expected to be subject to the reporting
requirements of Section 16(a) of the Exchange Act with respect to the
Corporation upon the registration of any class of equity security of the
Corporation pursuant to Section 12 of the Exchange Act (with the authorizing
resolutions specifying the name of each such Terra LLC Unitholder whose
acquisition or disposition of securities is to be exempted and the number of
securities that may be acquired and disposed of by each such person pursuant to
this Agreement).

(d) If any Takeover Law (as defined below) or other similar law or regulation
becomes or is deemed to become applicable to this Agreement or any of the
transactions contemplated hereby, the Corporation or Terra LLC shall use their
commercially reasonable efforts to render such law or regulation inapplicable to
all of the foregoing.

(e) Each of the Corporation and Terra LLC covenants that all Class A Common
Stock issued upon an Exchange will, upon issuance, be validly issued, fully paid
and non-assessable, will pass to the applicable exchanging Terra LLC Unitholder
free and clear of any liens, security interests and other encumbrances other
than any such liens, security interests or other encumbrances imposed by such
exchanging Terra LLC Unitholder and will not be subject to any preemptive right
of stockholders of the Corporation or to any right of first refusal or other
right in favor of any person or entity.

(f) No Exchange shall impair the right of the exchanging Terra LLC Unitholder to
receive any distributions payable on the Terra LLC Units so exchanged in

 

8



--------------------------------------------------------------------------------

respect of a record date that occurs prior to the Exchange Date for such
Exchange. For the avoidance of doubt, no exchanging Terra LLC Unitholder shall
be entitled to receive, in respect of a single record date, distributions or
dividends both on Terra LLC Units exchanged by such holder and on Class A Common
Stock received by such holder in such Exchange.

Each Terra LLC Unitholder acknowledges and agrees that the shares of Class A
Common Stock to be issued upon the occurrence of an Exchange in a transaction
not registered under the Securities Act will constitute “restricted securities”
as defined by Rule 144 promulgated under the Securities Act, and may not be sold
or transferred in the absence of an effective registration statement under the
Securities Act and registration or qualification under other Applicable
Securities Laws or an exemption from such registration or qualification and
certificates (or account entries in the case of book-entry securities)
evidencing shares of Class A Common Stock issued upon an Exchange may bear an
appropriate legend.

Section 2.4 Withholding; Certification of Non-Foreign Status; Section 1603
Certification

(a) If the Corporation or Terra LLC shall be required to withhold any amounts by
reason of any Federal, State, local or foreign tax rules or regulations in
respect of any Exchange, the Corporation or Terra LLC, as the case may be, shall
be entitled to take such action as it deems appropriate in order to ensure
compliance with such withholding requirements, including, at its option,
withholding shares of Class A Common Stock with a fair market value equal to the
minimum amount of any taxes which the Corporation or Terra LLC, as the case may
be, may be required to withhold with respect to such Exchange. To the extent
that amounts (or property) are so withheld and paid over to the appropriate
taxing authority, such withheld amounts (or property) shall be treated for all
purposes of this Agreement as having been paid (or delivered) to the appropriate
Terra LLC Unitholder.

(b) Notwithstanding anything to the contrary herein, each of Terra LLC and the
Corporation may, at its own discretion, require as a condition to the
effectiveness of an Exchange that an exchanging Terra LLC Unitholder deliver to
Terra LLC or the Corporation, as the case may be, a certification of non-foreign
status in accordance with Treasury Regulation Section 1.1445-2(b). In the event
Terra LLC or the Corporation has required delivery of such certification but an
exchanging Terra LLC Unitholder is unable to do so, Terra LLC shall nevertheless
deliver or cause to be delivered to the exchanging Terra LLC Unitholder the
Class A Common Stock in accordance with Section 2.1 of this Agreement, but
subject to potential withholding as provided in Section 2.4(a).

(c) On the last day of each calendar quarter until the earlier of (a) such time
as Terra LLC no longer is subject to potential liability for recapture of a
grant pursuant to Section 1603 of the American Recovery and Reinvestment Tax Act
of 2009, as amended, and (b) such time as which Riverstone no longer holds any
Terra LLC Units, Riverstone shall deliver to the

 

9



--------------------------------------------------------------------------------

Corporation and Terra LLC a Section 1603 Certification in the form set forth in
Exhibit C. Notwithstanding anything to the contrary herein, each of Terra LLC
and the Corporation may, at its own discretion, require as a condition to the
effectiveness of an Exchange that Riverstone shall have delivered to the
Corporation and Terra LLC such a certificate for the applicable calendar
quarter.

ARTICLE III

Section 3.1 Representations and Warranties of the Corporation and of Terra LLC.
Each of the Corporation and Terra LLC represents and warrants that (i) it is a
corporation or limited liability company duly incorporated or formed and is
existing in good standing under the laws of the State of Delaware, (ii) it has
all requisite corporate or limited liability company power and authority to
enter into and perform this Agreement and to consummate the transactions
contemplated hereby and, in the case of the Corporation, to issue the Class A
Common Stock in accordance with the terms hereof, (iii) the execution and
delivery of this Agreement by it and the consummation by it of the transactions
contemplated hereby (including, in the case of the Corporation, the issuance of
the Class A Common Stock) have been duly authorized by all necessary corporate
or limited liability company action on its part, including all actions necessary
to ensure that the acquisition of shares of Class A Common Stock pursuant to the
transactions contemplated hereby shall not be subject to any “moratorium,”
“control share acquisition,” “business combination,” “fair price” or other form
of “anti-takeover laws and regulations” of any jurisdiction that may purport to
be applicable to this Agreement or the transactions contemplated hereby
(collectively, “Takeover Laws”), (iv) this Agreement constitutes a legal, valid
and binding obligation of it enforceable against it in accordance with its
terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally, and (v) the execution, delivery and
performance of this Agreement by it and the consummation by it of the
transactions contemplated hereby will not (A) result in a violation of its
Certificate of Incorporation or Bylaws or other organizational documents,
(B) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which it is a party, or (C) result in a
violation of any law, rule, regulation, order, judgment or decree applicable to
it or by which any property or asset of it is bound or affected, except with
respect to clauses (B) or (C) for any conflicts, defaults, accelerations,
terminations, cancellations or violations that would not reasonably be expected
to have a material adverse effect on it or its business, financial condition or
results of operations.

Section 3.2 Representations and Warranties of the Terra LLC Unitholders. Each
Terra LLC Unitholder, severally and not jointly, represents and warrants that
(i) it is duly incorporated or formed and, to the extent such concept exists in
its jurisdiction of organization or formation, is in good standing under the
laws of such jurisdiction, (ii) it has all requisite legal capacity and
authority to enter into and perform this Agreement and to consummate the
transactions contemplated hereby, (iii) the execution and delivery of this
Agreement by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate or other entity action

 

10



--------------------------------------------------------------------------------

on the part of such Terra LLC Unitholder, (iv) this Agreement constitutes a
legal, valid and binding obligation of such Terra LLC Unitholder enforceable
against it in accordance with its terms, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors’ rights generally and (v) the
execution, delivery and performance of this Agreement by such Terra LLC
Unitholder and the consummation by such Terra LLC Unitholder of the transactions
contemplated hereby will not (A) result in a violation of the Certificate of
Incorporation or Bylaws or other organizational documents of such Terra LLC
Unitholder, (B) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Terra LLC Unitholder is a
party, or (C) result in a violation of any law, rule, regulation, order,
judgment or decree applicable to such Terra LLC Unitholder, except with respect
to clauses (B) or (C) for any conflicts, defaults, accelerations, terminations,
cancellations or violations that would not in any material respect result in the
unenforceability against such Terra LLC Unitholder of this Agreement.

ARTICLE IV

Section 4.1 Additional Terra LLC Unitholders. To the extent a Terra LLC
Unitholder (including Riverstone) validly transfers any or all of its Terra LLC
Units to another person in a transaction in accordance with, and not in
contravention of, the Terra LLC Operating Agreement, then such transferee (each,
a “Permitted Transferee”) shall have the right to execute and deliver a joinder
to this Agreement, in the form of Exhibit B hereto, whereupon such Permitted
Transferee shall become a Terra LLC Unitholder hereunder; provided, however,
that such Permitted Transferee shall be subject to any restrictions on Exchange
that would have applied to the transferor. To the extent Terra LLC issues Terra
LLC Units in the future, then the holder of such Terra LLC Units shall have the
right to execute and deliver a joinder to this Agreement, substantially in the
form of Exhibit B hereto, whereupon such holder shall become a Terra LLC
Unitholder hereunder.

Section 4.2 Addresses and Notices. All notices, requests, claims, demands and
other communications hereunder shall be in writing and shall be given (and shall
be deemed to have been duly given upon receipt) by delivery in person, by
courier service, by fax, or by registered or certified mail (postage prepaid,
return receipt requested) to the respective parties at the following addresses
(or at such other address for a party as shall be as specified in a notice given
in accordance with this Section 4.2):

(a) If to the Corporation or to Terra LLC, to:

501 Pearl Drive (City of O’Fallon)

St. Peters, Missouri 63376

Attn: General Counsel

Facsimile: [(—)]

(b) If to any Terra LLC Unitholder, to the address and other contact information
set forth in the records of Terra LLC from time to time.

 

11



--------------------------------------------------------------------------------

Section 4.3 Further Action. The parties shall execute and deliver all documents,
provide all information and take or refrain from taking action as may be
necessary or appropriate to achieve the purposes of this Agreement.

Section 4.4 Binding Effect; No Third Party Beneficiaries. This Agreement shall,
from and after the Effective Time, be binding upon and inure to the benefit of
all of the parties and their successors, executors, administrators, heirs, legal
representatives and permitted assigns, including, and without the need for an
express assignment, any Permitted Transferee, provided that nothing herein shall
be deemed to permit any assignment, transfer or other disposition of Terra LLC
Units in violation of the terms of the Terra LLC Operating Agreement or
applicable law. In the event the Corporation or Terra LLC or any of its
successors or assigns (i) consolidates with or merges into any other person or
entity and is not the continuing or surviving corporation or entity of such
consolidation or merger or (ii) transfers all or substantially all of its
properties and assets to any person or entity, then and in either case, as a
condition to such consolidation, merger or transfer, proper provisions shall be
made such that the successors and assigns of the Corporation or Terra LLC, as
the case may be, will assume its obligations set forth in this Agreement, and
this Agreement shall be enforceable against such successors and assigns. Nothing
in this Agreement, express or implied, is intended to or shall confer upon
anyone other than the parties and their respective successors and permitted
assigns any right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

Section 4.5 Severability. If any term or other provision of this Agreement is
held to be invalid, illegal or incapable of being enforced by any rule of law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions is not affected in any manner materially adverse
to any party. Upon a determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

Section 4.6 Integration. This Agreement, together with the Terra LLC Operating
Agreement, constitutes the entire agreement among the parties pertaining to the
subject matter hereof and supersedes all prior agreements and understandings
pertaining thereto.

Section 4.7 Amendment. The provisions of this Agreement may be amended,
supplemented, waived or modified only by the affirmative vote or written consent
of each of the Corporation, Terra LLC, Riverstone and the Requisite Holders;
provided, however, that no such amendment, supplement, waiver or modification
shall (i) materially alter or change any rights or obligations of any Terra LLC
Unitholders in a manner that is different or prejudicial relative to any other
Terra LLC Unitholders, without the prior written consent of at least two-thirds
(2/3) in interest of the Terra LLC Unitholders (based on the number of Terra LLC
Units held by such

 

12



--------------------------------------------------------------------------------

holders) affected in such a different or prejudicial manner or (ii) alter,
supplement or amend the Exchange Rate as adjusted from time to time pursuant to
Section 2.2 hereof (or the adjustments provided therein) without the prior
written consent of each affected Terra LLC Unitholder. Notwithstanding the
foregoing, the Corporation, Terra LLC and Riverstone, without the consent of any
Requisite Holders, may amend, supplement, waive or modify any term of this
Agreement to cure any ambiguity, mistake, defect or inconsistency contained
herein.

Section 4.8 Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach of any other covenant, duty, agreement or
condition.

Section 4.9 Arbitration; Submission to Jurisdiction; Waiver of Jury Trial.

(a) Any dispute, controversy or claim arising out of, relating to or in
connection with this Agreement or the transactions contemplated hereby
(including the validity, scope and enforceability of this arbitration provision)
shall be finally settled by arbitration. The arbitration shall take place in
Wilmington, Delaware and be conducted in accordance with the Commercial
Arbitration Rules of the American Arbitration Association (the “AAA”) then in
effect (except as they may be modified by mutual agreement of the Corporation,
Terra LLC and Riverstone). The arbitration shall be conducted by three neutral,
impartial and independent arbitrators, who shall be appointed by the AAA, at
least one of whom shall be a retired judge or a senior partner at one of the
nationally recognized Delaware-based law firms. The arbitration award shall be
final and binding on the parties. Judgment upon the award may be entered by any
court having jurisdiction thereof or having jurisdiction over the relevant party
or its assets. The costs of the arbitration shall be borne by the Corporation.
Performance under this Agreement shall continue if reasonably possible during
any arbitration proceedings.

(b) Notwithstanding the provisions of paragraph (a), the parties hereto may
bring an action or special proceeding in any court of competent jurisdiction for
the purpose of compelling a party to arbitrate, seeking temporary or preliminary
relief in aid of an arbitration hereunder, and/or enforcing an arbitration award
and, for the purposes of this paragraph (b), each party hereto (i) expressly
consents to the application of paragraph (c) of this Section 4.9 to any such
action or proceeding and (ii) agrees that proof shall not be required that
monetary damages for breach of the provisions of this Agreement would be
difficult to calculate and that remedies at law would be inadequate.

(c) EACH PARTY HERETO IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE UNITED
STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE OR ANY DELAWARE STATE COURT,
IN EACH CASE, SITTING IN THE CITY OF WILMINGTON, DELAWARE FOR THE PURPOSE OF ANY
JUDICIAL PROCEEDING BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION
4.9, OR ANY JUDICIAL PROCEEDING ANCILLARY TO AN

 

13



--------------------------------------------------------------------------------

ARBITRATION OR CONTEMPLATED ARBITRATION ARISING OUT OF OR RELATING TO OR
CONCERNING THIS AGREEMENT. Such ancillary judicial proceedings include any suit,
action or proceeding to compel arbitration, to obtain temporary or preliminary
judicial relief in aid of arbitration, or to confirm an arbitration award. The
parties acknowledge that the forum designated by this paragraph (c) have a
reasonable relation to this Agreement, and to the parties’ relationship with one
another.

(d) The parties hereby waive, to the fullest extent permitted by applicable law,
any objection which they now or hereafter may have to personal jurisdiction or
to the laying of venue of any such ancillary suit, action or proceeding brought
in any court referred to in the preceding paragraph of this Section 4.9 and such
parties agree not to plead or claim the same, and agree that service of process
upon such party in any such action, suit, demand or proceeding shall be
effective if notice is given in accordance with Section 4.2.

Section 4.10 Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission or by e-mail delivery of a “.pdf” format
data file) in one or more counterparts, and by the different parties hereto in
separate counterparts, each of which when executed and delivered shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement. Copies of executed counterparts transmitted by telecopy, by
e-mail delivery of a “.pdf” format data file or other electronic transmission
service shall be considered original executed counterparts for purposes of this
Section 4.10.

Section 4.11 Tax Treatment.

(a) This Agreement shall be treated as part of the partnership agreement of
Terra LLC as described in Section 761(c) of the Code and Sections
1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury Regulations promulgated
thereunder.

(b) Each party hereto agrees to report each Exchange for U.S. federal income tax
purposes as a taxable sale of Class B1 Units by the applicable Terra LLC
Unitholder to the Corporation in exchange for Class A Common Stock, and no party
shall take a contrary position on any U.S. federal income tax return.

Section 4.12 Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to
specific performance of the terms and provisions hereof, in addition to any
other remedy to which they are entitled at law or in equity.

Section 4.13 Independent Nature of Terra LLC Unitholders’ Rights and
Obligations. The obligations of each Terra LLC Unitholder hereunder are several
and not joint with the obligations of any other Terra LLC Unitholder, and no
Terra LLC Unitholder shall be responsible in any way for the performance of the
obligations of any other Terra LLC Unitholder hereunder. The decision of each
Terra LLC Unitholder to enter into to this Agreement has been made by such Terra
LLC Unitholder independently of any other Terra LLC Unitholder. Nothing

 

14



--------------------------------------------------------------------------------

contained herein, and no action taken by any Terra LLC Unitholder pursuant
hereto, shall be deemed to constitute an action of the Terra LLC Unitholders as
a partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Terra LLC Unitholders are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated hereby and the Corporation acknowledges that the Terra LLC
Unitholders are not acting in concert or as a group, and the Corporation will
not assert any such claim, with respect to such obligations or the transactions
contemplated hereby.

Section 4.14 Applicable Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of Delaware.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

TERRAFORM POWER, INC. By:   /s/ Carlos Domenech  

 

Name:   Carlos Domenech Title:   Authorized Representative TERRAFORM POWER, LLC
By:   /s/ Carlos Domenech  

 

Name:   Carlos Domenech Title:   Authorized Representative R/C US SOLAR
INVESTMENT PARTNERSHIP, L.P. By:   Riverstone/Carlyle Renewable Energy Grant GP,
L.L.C., its general partner By:  

R/C Renewable Energy GP II, LLC,

its sole member

By:  

/s/ Michael Hoffman

Name:   Michael Hoffman Title:   Authorized Representative

 

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

ELECTION OF EXCHANGE

TerraForm Power, Inc.

TerraForm Power, LLC

501 Pearl Drive (City of O’Fallon)

St. Peters, Missouri 63376

Attn: General Counsel

Reference is hereby made to the Exchange Agreement, dated as of [—], 2014 (as
amended, the “Exchange Agreement”), by and among TerraForm Power, Inc., a
Delaware corporation, TerraForm Power, LLC, a Delaware limited liability
company, R/C US Solar Investment Partnership, L.P., a Delaware limited
partnership, and the other Persons from time to time party thereto (as Terra LLC
Unitholders). Capitalized terms used but not defined herein shall have the
meanings given to them in the Exchange Agreement.

The undersigned Terra LLC Unitholder hereby transfers to Terra LLC for
cancellation, the number of Terra LLC Units set forth below in Exchange for
shares of Class A Common Stock to be issued in its name as set forth below, as
set forth in the Exchange Agreement. [The foregoing transfers shall be
[effective as of                     ][and][conditioned upon satisfaction of the
following conditions:     .]1

 

Legal Name of Terra LLC Unitholder:    

 

Address:    

 

Number of Terra LLC Units to be Exchanged:    

 

The undersigned hereby represents and warrants that (i) the undersigned has full
legal capacity to execute and deliver this Election of Exchange and to perform
the undersigned’s obligations hereunder; (ii) this Election of Exchange has been
duly executed and delivered by the undersigned and is the legal, valid and
binding obligation of the undersigned enforceable against it in accordance with
the terms thereof or hereof, as the case may be, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and the availability of equitable remedies; (iii) the Terra LLC Units subject to
this Election of Exchange are being transferred free and clear of any pledge,
lien, security interest, encumbrance, equities or claim;

 

1  Insert Exchange Date and/or contingency, if applicable.

 

Exhibit A-1



--------------------------------------------------------------------------------

(iv) no consent, approval, authorization, order, registration or qualification
of any third party or with any court or governmental agency or body having
jurisdiction over the undersigned or the Terra LLC Units subject to this
Election of Exchange is required to be obtained by the undersigned for the
transfer of such Terra LLC Units; and (v) the undersigned is the record holder
of shares of Class B1 Common Stock in an amount equal to at least the number of
Terra LLC Units subject to this Election of Exchange and will retain ownership
of such minimum number of shares of Class B1 Common Stock through the Exchange
Date.

The undersigned hereby irrevocably constitutes and appoints any officer of the
Corporation or Terra LLC as the attorney of the undersigned, with full power of
substitution and resubstitution in the premises, to do any and all things and to
take any and all actions that may be necessary to (i) transfer to Terra LLC
(A) for cancellation by Terra LLC, the Terra LLC Units subject to this Election
of Exchange and (B) for cancellation by the Corporation, the number of shares of
Class B1 Common Stock equal to the number of Terra LLC Units subject to this
Election and Exchange (which such common stock will be cancelled immediately
thereafter by the Corporation) and (ii) deliver to the undersigned the shares of
Class A Common Stock to be delivered in Exchange for such Terra LLC Units.

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Election of Exchange to be executed and delivered by the undersigned or by its
duly authorized attorney.

 

Name:  

 

Dated:  

 

 

Exhibit A-2



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

JOINDER AGREEMENT

This Joinder Agreement (“Joinder Agreement”) is a joinder to the Exchange
Agreement, dated as of [            ], 201[    ] (as amended, the “Exchange
Agreement”), by and among TerraForm Power, Inc., a Delaware corporation,
TerraForm Power, LLC, a Delaware limited liability company, R/C US Solar
Investment Partnership, L.P., a Delaware limited partnership, and the other
Persons from time to time party thereto (as Terra LLC Unitholders). Capitalized
terms used but not defined in this Joinder Agreement shall have their meanings
given to them in the Exchange Agreement. This Joinder Agreement shall be
governed by, and construed in accordance with, the law of the State of Delaware.
In the event of any conflict between this Joinder Agreement and the Exchange
Agreement, the terms of this Joinder Agreement shall control.

The undersigned hereby joins and enters into the Exchange Agreement having
acquired Terra LLC Units. By signing and returning this Joinder Agreement to the
Corporation and to Terra LLC, the undersigned (i) accepts and agrees to be bound
by and subject to all of the terms and conditions of and agreements of a holder
of Terra LLC Units contained in the Exchange Agreement, with all attendant
rights, duties and obligations of a Terra LLC Unitholder thereunder and
(ii) makes each of the representations and warranties of a Terra LLC Unitholder
set forth in Section 3.2 of the Exchange Agreement as fully as if such
representations and warranties were set forth herein. The parties to the
Exchange Agreement shall treat the execution and delivery hereof by the
undersigned as the execution and delivery of the Exchange Agreement by the
undersigned and, upon receipt of this Joinder Agreement by the Corporation and
by Terra LLC, the signature of the undersigned set forth below shall constitute
a counterpart signature to the signature page of the Exchange Agreement.

 

Name:  

 

  Address for Notices     With copies to:                      

 

   

 

 

   

 

 

   

 

Attention:  

 

   

 

 

Exhibit B-1



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

SECTION 1603 CERTIFICATION

See attached.

 

Exhibit C-1



--------------------------------------------------------------------------------

R/C US SOLAR INVESTMENT PARTNERSHIP, L.P.

GENERAL PARTNER CERTIFICATE

Dated as of [            ], 2014

The undersigned, an Authorized Person of Riverstone/Carlyle Renewable Energy
Grant GP, L.L.C., a Delaware limited liability company (“Grant GP”), the general
partner of R/C US Solar Investment Partnership, L.P. (“R/C US Solar”), does
hereby certify the following as of the date hereof and relating to its indirect
ownership interest in a 200 MW solar electrical generation facility to be
constructed in Imperial County, California (the “Project”), through its
membership interest in AES Solar Power, LLC, a Delaware limited liability
company which indirectly owns 100 percent of the membership interests in
Imperial Valley Solar 1, LLC, a Delaware limited liability company (the
“Applicant”):

R/C US Solar Structure

 

  1. R/C US Solar is taxable as a partnership for U.S. federal income tax
purposes.

 

  2. Grant GP is the general partner of R/C US Solar and is taxable as a
corporation for U.S. federal income tax purposes.

 

  3. The limited partners of R/C US Solar are:

Riverstone/Carlyle Renewable and Alternative Energy Fund II-Solar, L.P. (“Fund
II Solar”);

Riverstone/Carlyle Renewable and Alternative Energy Fund II-JPM Wind, L.P.
(“Fund II-JPM Wind’’);

Riverstone Renewable Energy Coinvestment II (Cayman) PR Solar, L.P. (“Riverstone
Coinvest”); and

Carlyle US Solar Blocker, L.P. (“Carlyle Blocker”).

Fund II Solar Structure

 

  4. Fund II Solar is taxable as a partnership for U.S. federal income tax
purposes.

 

  5. Riverstone/Carlyle Renewable Energy Partners II PR, L.P. (“PR GP”) is the
general partner of Fund II Solar.

 

  6. The limited partners of Fund II Solar are:

R/C Solar Blocker II (TE), L.P. (“Blocker TE”);

R/C Solar Blocker II (TE1), L.P. (“Blocker TE1”);

R/C Solar Blocker II (Non-U.S.), L.P. (“Blocker Non-US”); and

R/C Solar Blocker II (T), L.P. (“Blocker T”).



--------------------------------------------------------------------------------

  7. Blocker TE is a Delaware limited partnership taxable as a corporation for
U.S. federal income tax purposes.

 

  8. Blocker TE1 is a Delaware limited partnership taxable as a corporation for
U.S. federal income tax purposes.

 

  9. Blocker Non-US is a Delaware limited partnership taxable as a corporation
for U.S. federal income tax purposes.

 

  10. Blocker T is a Delaware limited partnership taxable as a corporation for
U.S. federal income tax purposes.

Fund II-JPM Wind Structure

 

  11. Fund II-JPM is taxable as a partnership for U.S. federal income tax
purposes.

 

  12. The sole limited partner of Fund II-JPM Wind is R/C Wind Blocker II (JPM),
L.P., a Delaware limited partnership which is taxable as a corporation for U.S.
federal income tax purposes. PR GP is the general partner of Fund II-JPM Wind.

Riverstone Coinvest Structure

 

  13. Riverstone Coinvest is taxable as a partnership for U.S. federal income
tax purposes.

 

  14. The only limited partners of Riverstone Coinvest are Riverstone Renewable
Energy Coinvestment II-PR Solar Blocker, L.P. (“Riverstone Coinvest Blocker”)
and individuals that are U.S. citizens. Riverstone Coinvest Blocker is taxable
as a corporation for U.S. federal income tax purposes. Riverstone Renewable
Energy Coinvestment II GP PR, LLC (“Riverstone Coinvest GP”) is the general
partner of Riverstone Coinvest and Riverstone Coinvest GP is taxable as a
corporation for U.S. federal income tax purposes.

Carlyle Blocker Structure

 

  15. Carlyle Blocker is a Delaware limited partnership taxable as a corporation
for U.S. federal income tax purposes.

PR GP Structure

 

  16. PR GP is taxable as a partnership for U.S. federal income tax purposes.
The general partner of PR GP is R/C Renewable Energy GP II PR, LLC, which is
taxable as a corporation for U.S. federal income tax purposes. The sole limited
partner of PR GP is Riverstone/Carlyle Renewable Energy Investment Holdings II
PR, L.P. (“ILP”), which is taxable as a partnership for U.S. federal income tax
purposes.



--------------------------------------------------------------------------------

  17. The general partner of ILP is R/C Renewable Energy II ILP GP PR, LLC (“ILP
GP”), and the only limited partners of ILP are TCG Pattern Investment Holdings
(DE), L.P., Riverstone Renewable Capital Partners II-A PR, L.P. (“Riverstone
Capital Partners II-A”) and Riverstone Renewable Capital Partners II-B PR (DE),
L.P. (“Riverstone Capital Partners II-B”).

 

  18. Riverstone Capital Partners II-A is taxable as a partnership for U.S.
federal income tax purposes.

 

  19. ILP GP is taxable as a corporation for U.S. federal income tax purposes.

 

  20. The general partner of Riverstone Capital Partners II-A is RH RW ILP Corp.
which is taxable as a corporation for U.S. federal income tax purposes. Each
limited partner of Riverstone Capital Partners II-A is a U.S. citizen or an
entity taxable as a corporation for U.S. federal income tax purposes.

 

  21. Riverstone Capital Partners II-B is taxable as a corporation for U.S.
federal income tax purposes.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of the date
first above written.

 

Riverstone/Carlyle Renewable Energy Grant GP, L.L.C. By:  

 

  Thomas Walker   Authorized Person